UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [ X ]Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ X]Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Pursuant to Section 240.14a-12 United-Guardian, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s)Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [ X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify thefiling for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Dated Filed: Cover Page UNITED-GUARDIAN, INC. 230 Marcus Boulevard• P. O. Box 18050 • Hauppauge, NY11788 • (631) 273-0900 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held May 15, 2013 To the Stockholders of UNITED-GUARDIAN, INC.: You are hereby notified that the annual meeting of the stockholders of UNITED-GUARDIAN, INC., a Delaware corporation (the "Company"), will be held at the offices of Holtz Rubenstein Reminick LLP, 125 Baylis Road, Suite 300, Melville, NY 11747 on Wednesday, May 15, 2013 at 10:00 A.M. local time, for the following purposes: 1. To elect six (6) directors to serve until the next annual meeting of the stockholders and until their respective successors are elected and qualified; 2. To hold an advisory vote on the frequency of voting on the compensation paid to the Company’s named executive officers; 3. To hold an advisory vote relating to the compensation of the Company’s named executive officers; 4. To ratify the appointment by the Company of Holtz Rubenstein Reminick LLP as its independent registered public accounting firm for the fiscal year ending December 31, 2013; and 5 To transact such other matters as may properly come before the meeting or any adjournment thereof. Only stockholders of record at the close of business on March 22, 2013 are entitled to notice of and to vote at the meeting. By order of the Board of Directors Robert S. Rubinger, Secretary Dated: April 12, 2013 RETURN OF PROXIES Whether or not you plan to attend, it is important that your shares be represented and voted at the annual meeting. To ensure your representation at the annual meeting, a proxy card and business reply envelopes are enclosed for your use. We urge each stockholder to vote promptly by signing and returning his or her proxy card, regardless of the number of shares held.The giving of a proxy will not affect your right to vote in person if you attend the annual meeting. 1 Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to be held May 15, 2013:You can view the Annual Report and Proxy Statement on the Company's website at www.u-g.com//corporate/2013 Annual Meeting.html UNITED-GUARDIAN, INC. 230 Marcus Boulevard • P.O. Box 18050 • Hauppauge, NY11788 • (631) 273-0900 Proxy Statement The enclosed proxy is solicited by the Board of Directors of UNITED-GUARDIAN, INC. (the "Company") for use at the Annual Meeting of Stockholders (the "Annual Meeting") to be held at 10:00 A.M., local time on Wednesday, May 15, 2013 at the offices of Holtz Rubenstein Reminick LLP, 125 Baylis Road, Suite 300, Melville, NY 11747, and at any adjournments thereof. A proxy granted hereunder is revocable at any time before it is voted by (a) a duly executed proxy bearing a later date, (b) written notice to the Secretary of the Companyreceived by the Company at any time before such proxy is voted at the Annual Meeting, or (c) attendance at the Annual Meeting and voting in person. It is anticipated that the mailing of this Proxy Statement and the accompanying Proxy to stockholders will commence on or about April 12, 2013. SOLICITATION OF PROXIES The persons named as proxies are Kenneth H. Globus and Robert S. Rubinger. All shares represented by properly executed, unrevoked proxies received in proper form and in time for use at the Annual Meeting will be voted in accordance with the directions specified thereon and otherwise in accordance with the judgment of the persons designated as proxies. Any proxy on which no direction is specified will be voted in favor of the nominees to the Board of Directors listed in this Proxy Statement and for the approval of the proposals to (i) have an advisory stockholder vote every year on the compensation paid to the Company’s named executive officers; (ii)approve the compensation of the Company’s named executive officers; and (iii) ratify the appointment of Holtz Rubenstein Reminick LLP as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2013. If any other matters are properly presented at the Annual Meeting for consideration, the persons named as proxies in a properly delivered proxy card will have the discretion to vote on those matters for the stockholder delivering the proxy card.At the date we filed this Proxy Statement with the Securities and Exchange Commission ("SEC"), the Board of Directors was not aware of any other matters to be raised at the Annual Meeting. The cost of preparing, assembling and mailing the Notice of Annual Meeting, Proxy Statement, proxy card and any other materials enclosed, will be borne by the Company. In addition to the solicitation of proxies by use of the mails, officers and employees of the Company may solicit proxies by telephone, facsimile, or personal interview. They will not receive additional compensation for their effort. The Company will request brokerage houses and other custodians, nominees and fiduciaries to forward soliciting materials to the beneficial owners of stock held of record by such persons, and will reimburse such persons for their expenses in forwarding soliciting material. The Company does not anticipate paying any compensation to any other party for the solicitation of proxies. 2 VOTING SECURITIES AND PRINCIPAL STOCKHOLDERS Outstanding Shares and Voting Rights Only holders of record of the Company's Common Stock, par value $.10 per share ("Common Stock"), at the close of business on March 22, 2013, will be entitled to notice of and to vote at the Annual Meeting. On March 22, 2013, there were 4,596,439 shares of Common Stock outstanding. Each outstanding share of Common Stock is entitled to one vote on all matters submitted to a vote at the Annual Meeting, which vote may be given in person or by proxy. There are no cumulative voting rights. Nominees for director are elected if the votes cast for a nominee’s election exceed the votes cast against that nominee’s election. The affirmative vote of the holders of a majority of shares of Common Stock present, in person or by proxy, and eligible to vote at the Annual Meeting is necessary for the approval of the proposals to (i) have an advisory stockholder vote every year on the compensation paid to the Company’s named executive officers; (ii) approve the compensation of the Company’s named executive officers; and (iii) ratify the appointment by the Company of Holtz Rubenstein Reminick LLP as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2013. Any broker holding shares in “street name” on behalf of a stockholder is required to vote those shares in accordance with the stockholder’s instructions. If the stockholder does not give instructions to the broker, the broker will be entitled to vote the shares with respect to “routine” items, but will not be permitted to vote the shares with respect to non-routine items (resulting in a “broker non-vote”). The ratification of the selection of Holtz Rubenstein Reminick LLP is a “routine item.The election of directors, the advisory vote on the frequency of voting on the compensation paid to the Company’s named executive officers, and the advisory vote relating to the compensation of the Company’s named executive officers are non-routine items. Under Delaware law, shares as to which a stockholder abstains or withholds authority to vote and broker non-votes will be treated as present at the Annual Meeting for the purposes of determining a quorum. Proxies marked "Withhold Authority" with respect to the election of one or more directors will not be counted in determining who the six persons are who received the greatest number of votes in the election of directors. Proxies marked "Abstain" with respect to the advisory vote on the frequency of voting on the compensation paid to the Company’s named executive officers, the advisory vote relating to the compensation of the Company’s named executive officers, and ratification of the appointment of Holtz Rubenstein Reminick LLP as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2013, will have the effect of a vote against approval or ratification. Security Ownership of Certain Beneficial Owners The following table sets forth the shares of the Company's Common Stock, par value $.10 per share (the only class of stock issued and outstanding), owned beneficially by each person who, as of March 22, 2013, is known by the Company to have owned beneficially more than 5% of the outstanding Common Stock. Regarding the shares referenced in footnote (1) below, the beneficial owner has both sole voting power and sole investment power, except for those shares held by his spouse as noted. 3 Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class Kenneth H. Globus c/o United-Guardian, Inc 230 Marcus Blvd. Hauppauge, NY 11788 30.5% Dr. Betsee Parker P.O. Box 2198 Middleburg, VA 20118 12.1% Mario J. Gabelli One Corporate Center Rye, NY 10580 6.9% Includes 320,647 shares held directly in his own name, and another 1,080,646 shares held beneficially as follows: 760,000 shares as joint Trustee of the Alfred Globus Testamentary Trust, as to which he has sole voting rights and shared investment power, and 320,646 shares held by his wife. Based on statements made in filings with the SEC by Mario Gabelli, GGCP, Inc., Teton Advisors, Inc., Gabelli Funds, LLC, GAMCO Asset Management Inc. and GAMCO Investors, Inc. Some of the shares of Common Stock beneficially owned by Mr. Gabelli are also beneficially owned by certain of the entities making the filings. However, none of such entities reported beneficial ownership of shares constituting more than 5% of the outstanding shares of Common Stock of the Company. Related Party Transactions The Company has adopted a written policy for the approval of "related party" transactions. Under the policy, related parties are defined to include executive officers and directors of the Company and their immediate family members, a stockholder owning in excess of 5%of the Company, and entities in which any of the foregoing have a substantial ownership interest or control.The policy applies to any transactions that exceed or are expected to exceed $50,000 in a single calendar year. The policy provides that the Audit Committee will review transactions subject to the policy and decide whether or not to approve or ratify those transactions. In doing so, the Audit Committee will make a determination as to whether the transaction is in the best interests of the Company and its stockholders, taking into account (a) the benefits to the Company and its stockholders; (b) the extent of the related person’s interest in the transaction; (c) whether the transaction is on terms generally available to an unaffiliated third-party under the same or similar circumstances; (d) the impact or potential impact on a director’s independence in the event the related party is a director, an immediate family member of a director, or an entity in which a director is a partner, shareholder or executive officer; and (e) the terms of each transaction. The policy also provides that Director and officer compensation that is approved by the Board of Directors or the Compensation Committee is exempt from this approval process and will be considered to be pre-approved. The Related Party Transaction Policy can be found on the Company's web site at www.u-g.com. There were no related party transactions during 2012. 4 Security Ownership of Management The following information is furnished with respect to ownership of shares of Common Stock as of March 23, 2012, by each named executive officer, each Director (which includes all nominees for Director) and by all Directors and executive officers of the Company as a group (8 persons). Except as otherwise indicated, the beneficial owner has sole voting and investment power. Name of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class Kenneth H. Globus 30.5% Arthur M. Dresner * Robert S. Rubinger * Lawrence F. Maietta * Andrew A. Boccone 0 * Christopher W. Nolan, Sr. 0 * All Officers and Directors as a group (8 persons) 31.2% * Less than one percent (1%) Includes 320,647 shares held directly in his own name, and another 1,080,646 shares held beneficially as follows: 760,000 shares as joint Trustee of the Alfred Globus Testamentary Trust, as to which he has sole voting rights and shared investment power, and 320,646 shares held by his wife. Equity Compensation Plan Information Plan Category Number of securities to be issued upon exercise of outstanding options, warrants, and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column "(a)") (c) Equity compensation plans approved by security holders (2004 Stock Option Plan) 0 0 Equity compensation plans not approved by security holders (none) Total 0 0 DIRECTORS AND EXECUTIVE OFFICERS Nominees for Election as Directors Six directors are to be elected at the Annual Meeting to serve until the next annual meeting of stockholders and until their successors have been elected and qualified. Set forth in the table below are the names of all persons nominated for election as directors (all of whom are currently directors) by a majority of the Company’s independent directors, the principal occupation or employment of each nominee for at least the past five years, his present positions with the Company, his qualifications to serve as a director, other board memberships of public companies, and the year he was first elected a director. 5 Name and Position with the Company Age Principal Occupation, Qualifications, and other Boards Year First Elected a Director Robert S. Rubinger Executive Vice President, Secretary, Treasurer, Chief Financial Officer and Director 70 From July 1988 to date, Executive Vice President and Secretary of the Company. Treasurer of the Company from May 2010 to date and previously from May 1994 to May 2004, and Chief Financial Officer of the Company from December 2006 to date. He has leadership experience, business experience, and knowledge of the Company’s operations from over 30years as Vice President and then Executive Vice President of the Company. He holds a bachelor’s degree in Economics/Business Management from Hunter College. Kenneth H. Globus President, General Counsel and Chairman of the Board of Directors 61 From July 1988 to date, President and General Counsel of the Company.Chief Financial Officer of the Company from November 1997 to December 2006. Chairman of the Board of Directors since September 2009. He has leadership experience, business experience, legal experience, and knowledge of the Company’s operations from over 25 years as Vice President, then President, and General Counsel of the Company, and his prior years as an attorney in private practice. He holds a bachelor’s degree in Psychology and English from SUNY at Albany, and a Juris Doctor degree from the George Washington University Law School. Lawrence F. Maietta Director 55 Partner in the accounting firm of Bonamassa, Maietta & Cartelli, LLP, Brooklyn, NY, since October 1991. Controller of the Company from October 1991 to November 1997. He has financial experience, business experience, and an extensive knowledge of the Company’s operations. He has been a CPA and consultant preparing financial reports and tax returns for the Company and other clients for more than 25 years. He holds a bachelor’s degree in Business Administration from Niagara University, and an MBA from Hofstra University. (2) Arthur M. Dresner Director 71 Counsel to the law firm of Duane Morris LLP, New York, NY, since August 2007. He has leadership experience, legal experience, business experience, and a scientific education and background. From 1998 to 2007 he was partner and previously “Of Counsel” to the law firm of Reed Smith, LLP, New York, NY. For more than 20 years prior, he was employed by GAF Corporation and its subsidiary, International Specialty Products, Inc., Wayne, NJ, including having been Vice President of corporate development and general management for the last 8 of those years. He holds a bachelor’s degree in Engineering from Stevens Institute of Technology, and a Juris Doctor degree from St. John’s University School of Law. (1) (2) 6 Andrew A. Boccone Director 67 Independent business consultant since 2001. He has leadership experience, business experience, and a scientific education and background. For more than 25 years he was employed by Kline & Company, Inc., Little Falls, NJ, an international business consulting and market research firm specializing in the chemicals industry, consumer products, life sciences, and energy, including having been President from 1990 to 2001. He holds a bachelor's degree in Chemistry from Hofstra University, and an MBA from Seton Hall University. (1) (2) Christopher W. Nolan, Sr. Director 48 Managing Director since March 2006 and Executive Director from 2002 to 2006 in the Mergers and Acquisitions (M&A) group of Rabo Securities USA, Inc., an affiliate of Rabobank International, New York, NY. He has leadership experience, business experience, a scientific background and education, outside board experience, and is considered “financially sophisticated” under the standards of the NASDAQ Stock Market LLC (“NASDAQ”). From 2000 to 2002, he was a Vice President in M&A at Deutsche Bank Securities, Inc., New York, NY. From 1992 to 2000, he was Vice President, Corporate Development and Investor Relations, at International Specialty Products, Inc., Wayne, NJ. From June 2007 through December 2012, he was a Director of The Spectrum Group, Inc., Irvine, CA, a publicly traded global collectibles network, and served as Chairman of Spectrum’s Audit Committee and on their Compensation and Corporate Governance Committees. He holds a bachelor’s degree in Chemical Engineering from Lafayette College, and anMBA from Harvard University. (1) (1)Member of Audit Committee (2)Member of Compensation Committee There are no family relationships between any Director and/or Officer of the Company. The Board of Directors recommends a vote “FOR” the election of the nominees named for election as directors. 7 Executive Officers and Significant Employees Name and Position with the Company Age
